972 F.2d 344
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Timothy Alan WHITE, Plaintiff-Appellant,v.KANAWHA COUNTY Commissioners;  Danny Jones, Sheriff;  FrankCrawford, Chief Jailer;  John King, Chief Jailer,Defendants-Appellees.Timothy Alan WHITE, Plaintiff-Appellant,v.KANAWHA COUNTY Commissioners;  Danny Jones, Sheriff;  FrankCrawford, Chief Jailer;  John King, Chief Jailer,Defendants-Appellees.
Nos. 92-6470, 92-6525.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 20, 1992Decided:  August 6, 1992

Appeals from the United States District Court for the Southern District of West Virginia, at Charleston.  Dennis Raymond Knapp, Senior District Judge.  (CA-89-1428-2)
Timothy Alan White, Appellant Pro Se.
David Paul Cleek, Cleek, Pullin & Bibb, Charleston, West Virginia, for Appellees.
S.D.W.Va.
Dismissed.
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
In case No. 92-6470, Timothy Alan White noted an appeal outside the thirty-day appeal period established by Fed.  R. App.  P. 4(a)(1), and failed to move for an extension of the appeal period within the additional thirty-day period provided by Fed.  R. App.  P. 4(a)(5).  The time periods established by Fed.  R. App.  P. 4 are"mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal.


2
In case No. 92-6525, White appeals the denial of a request to reinstate a civil rights action that was dismissed without prejudice for failure to prosecute over one year ago.  The denial of White's motion was within the discretion of the district court.  We therefore affirm on the reasoning of the district court.  White v. Kanawha County Comm'rs, No. CA-89-1428-2 (S.D.W. Va.  May 7, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

No. 92-6470-DISMISSED
No. 92-6525-AFFIRMED